DETAILED ACTION
This is the second Office action of Application No. 16/563,121 in response to the amendment filed on March 29, 2021. Claims 1-9 are pending. By the amendment, claims 1, 3, and 9 have been amended.
	
Response to Arguments
Applicant’s arguments, see page 5, filed 3/29/2021, with respect to the objection to the specification have been fully considered and are persuasive.  More particularly, the amendment to the specification overcomes the objection. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 5, filed 3/29/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendment to the claims overcomes the objections. The objections to the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for allowance were provided in the Office action dated 1/29/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659